Case 2:19-cv-00152-JRG Document 81-4 Filed 03/06/20 Page 1 of 179 PageID #: 2415




                      EXHIBIT 9
           Case 2:19-cv-00152-JRG Document 81-4 Filed 03/06/20 Page 2 of 179 PageID #: 2416

                     UNITED STAIBS pAIBNT AND TRADEMARK OFFICE
                                                                                                      UNITED STATES DEPARTMENT OF COMMERCE
                                                                                                      United States Patent and Trademark Office
                                                                                                      Address: COMMISSIONER FOR PATENTS
                                                                                                             P.O. Box 1450
                                                                                                             Alexandria., Virginia 22313-1450
                                                                                                             www.uspto.gov



                                    NOTICE OF ALLOWANCE AND FEE(S) DUE

                                                                                                                             EXAMINER
       12323           7590          09/24/2015
   Baker Botts L.L.P.                                                                                                  RIOS RUSSO, RAUL J
   2001 Ross Avenue, 6th Floor
   Dallas, TX 75201                                                                                         ART UNIT                       PAPER NUMBER

                                                                                                               2867

                                                                                                    DATE MAILED: 09/24/2015




    APPLICATION NO.           FILING DATE                     FIRST NAMED INVENTOR                   ATTORNEY DOCKET NO.                CONFIRMATION NO.

       13/284,674              10/28/2011                          Esat Yilmaz                              080900.0647                          7554
TITLE OF INVENTION: FLEXIBLE TOUCH SENSOR




    APPLN. TYPE          ENTITY STATUS        ISSUE FEE DUE   PUBLICATION FEE DUE    PREY. PAID ISSUE FEE    TOTAL FEE(S) DUE                   DATE DUE

    nonprovisional     UNDISCOUNTED               $960                 $0                     $0                      $960                      12/24/2015

THE APPLICATION IDENTIFIED ABOVE HAS BEEN EXAMINED AND IS ALLOWED FOR ISSUANCE AS A PATENT.
PROSECUTION ON THE MERITS IS CLOSED. THIS NOTICE OF ALLOWANCE IS NOT A GRANT OF PATENT RIGHTS.
THIS APPLICATION IS SUBJECT TO WITHDRAWAL FROM ISSUE AT THE INITIATIVE OF THE OFFICE OR UPON
PETITION BY THE APPLICANT. SEE 37 CFR 1.313 AND MPEP 1308.
THE ISSUE FEE AND PUBLICATION FEE (IF REQUIRED) MUST BE PAID WITHIN THREE MONTHS FROM THE
MAILING DATE OF THIS NOTICE OR THIS APPLICATION SHALL BE REGARDED AS ABANDONED. THIS
STATUTORY PERIOD CANNOT BE EXTENDED. SEE 35 U.S.C. 151. THE ISSUE FEE DUE INDICATED ABOVE DOES
NOT REFLECT A CREDIT FOR ANY PREVIOUSLY PAID ISSUE FEE IN THIS APPLICATION. IF AN ISSUE FEE HAS
PREVIOUSLY BEEN PAID IN THIS APPLICATION (AS SHOWN ABOVE), THE RETURN OF PART B OF THIS FORM
WILL BE CONSIDERED A REQUEST TO REAPPLY THE PREVIOUSLY PAID ISSUE FEE TOWARD THE ISSUE FEE NOW
DUE.

HOW TO REPLY TO THIS NOTICE:
I. Review the ENTITY STATUS shown above. If the ENTITY STATUS is shown as SMALL or MICRO, verify whether entitlement to that
entity status still applies.
If the ENTITY STATUS is the same as shown above, pay the TOTAL FEE(S) DUE shown above.
If the ENTITY STATUS is changed from that shown above, on PART B - FEE(S) TRANSMITTAL, complete section number 5 titled
"Change in Entity Status (from status indicated above)".
For purposes of this notice, small entity fees are 1/2 the amount of undiscounted fees, and micro entity fees are 1/2 the amount of small entity
fees.



IL PART B - FEE(S) TRANSMITTAL, or its equivalent, must be completed and returned to the United States Patent and Trademark Office
(USPTO) with your ISSUE FEE and PUBLICATION FEE (if required). If you are charging the fee(s) to your deposit account, section "4b"
of Part B - Fee(s) Transmittal should be completed and an extra copy of the form should be submitted. If an equivalent of Part B is filed, a
request to reapply a previously paid issue fee must be clearly made, and delays in processing may occur due to the difficulty in recognizing
the paper as an equivalent of Part B.
III. All communications regarding this application must give the application number. Please direct all communications prior to issuance to
Mail Stop ISSUE FEE unless advised to the contrary.
IMPORTANT REMINDER: Utility patents issuing on applications filed on or after Dec. 12, 1980 may require payment of
maintenance fees. It is patentee's responsibility to ensure timely payment of maintenance fees when due.

                                                                  Page 1 of 3
PTOL-85 (Rev. 02/11)
Case 2:19-cv-00152-JRG Document 81-4 Filed 03/06/20 Page 3 of 179 PageID #: 2417
Case 2:19-cv-00152-JRG Document 81-4 Filed 03/06/20 Page 4 of 179 PageID #: 2418
Case 2:19-cv-00152-JRG Document 81-4 Filed 03/06/20 Page 5 of 179 PageID #: 2419
Case 2:19-cv-00152-JRG Document 81-4 Filed 03/06/20 Page 6 of 179 PageID #: 2420
Case 2:19-cv-00152-JRG Document 81-4 Filed 03/06/20 Page 7 of 179 PageID #: 2421
Case 2:19-cv-00152-JRG Document 81-4 Filed 03/06/20 Page 8 of 179 PageID #: 2422
Case 2:19-cv-00152-JRG Document 81-4 Filed 03/06/20 Page 9 of 179 PageID #: 2423
Case 2:19-cv-00152-JRG Document 81-4 Filed 03/06/20 Page 10 of 179 PageID #: 2424
Case 2:19-cv-00152-JRG Document 81-4 Filed 03/06/20 Page 11 of 179 PageID #: 2425
Case 2:19-cv-00152-JRG Document 81-4 Filed 03/06/20 Page 12 of 179 PageID #: 2426
Case 2:19-cv-00152-JRG Document 81-4 Filed 03/06/20 Page 13 of 179 PageID #: 2427
Case 2:19-cv-00152-JRG Document 81-4 Filed 03/06/20 Page 14 of 179 PageID #: 2428
Case 2:19-cv-00152-JRG Document 81-4 Filed 03/06/20 Page 15 of 179 PageID #: 2429
Case 2:19-cv-00152-JRG Document 81-4 Filed 03/06/20 Page 16 of 179 PageID #: 2430
Case 2:19-cv-00152-JRG Document 81-4 Filed 03/06/20 Page 17 of 179 PageID #: 2431
Case 2:19-cv-00152-JRG Document 81-4 Filed 03/06/20 Page 18 of 179 PageID #: 2432
Case 2:19-cv-00152-JRG Document 81-4 Filed 03/06/20 Page 19 of 179 PageID #: 2433
Case 2:19-cv-00152-JRG Document 81-4 Filed 03/06/20 Page 20 of 179 PageID #: 2434
Case 2:19-cv-00152-JRG Document 81-4 Filed 03/06/20 Page 21 of 179 PageID #: 2435
Case 2:19-cv-00152-JRG Document 81-4 Filed 03/06/20 Page 22 of 179 PageID #: 2436
Case 2:19-cv-00152-JRG Document 81-4 Filed 03/06/20 Page 23 of 179 PageID #: 2437
Case 2:19-cv-00152-JRG Document 81-4 Filed 03/06/20 Page 24 of 179 PageID #: 2438
Case 2:19-cv-00152-JRG Document 81-4 Filed 03/06/20 Page 25 of 179 PageID #: 2439
Case 2:19-cv-00152-JRG Document 81-4 Filed 03/06/20 Page 26 of 179 PageID #: 2440
Case 2:19-cv-00152-JRG Document 81-4 Filed 03/06/20 Page 27 of 179 PageID #: 2441
Case 2:19-cv-00152-JRG Document 81-4 Filed 03/06/20 Page 28 of 179 PageID #: 2442
Case 2:19-cv-00152-JRG Document 81-4 Filed 03/06/20 Page 29 of 179 PageID #: 2443
Case 2:19-cv-00152-JRG Document 81-4 Filed 03/06/20 Page 30 of 179 PageID #: 2444
Case 2:19-cv-00152-JRG Document 81-4 Filed 03/06/20 Page 31 of 179 PageID #: 2445
Case 2:19-cv-00152-JRG Document 81-4 Filed 03/06/20 Page 32 of 179 PageID #: 2446
Case 2:19-cv-00152-JRG Document 81-4 Filed 03/06/20 Page 33 of 179 PageID #: 2447
Case 2:19-cv-00152-JRG Document 81-4 Filed 03/06/20 Page 34 of 179 PageID #: 2448
Case 2:19-cv-00152-JRG Document 81-4 Filed 03/06/20 Page 35 of 179 PageID #: 2449
Case 2:19-cv-00152-JRG Document 81-4 Filed 03/06/20 Page 36 of 179 PageID #: 2450
Case 2:19-cv-00152-JRG Document 81-4 Filed 03/06/20 Page 37 of 179 PageID #: 2451
Case 2:19-cv-00152-JRG Document 81-4 Filed 03/06/20 Page 38 of 179 PageID #: 2452
Case 2:19-cv-00152-JRG Document 81-4 Filed 03/06/20 Page 39 of 179 PageID #: 2453
Case 2:19-cv-00152-JRG Document 81-4 Filed 03/06/20 Page 40 of 179 PageID #: 2454
Case 2:19-cv-00152-JRG Document 81-4 Filed 03/06/20 Page 41 of 179 PageID #: 2455
Case 2:19-cv-00152-JRG Document 81-4 Filed 03/06/20 Page 42 of 179 PageID #: 2456
Case 2:19-cv-00152-JRG Document 81-4 Filed 03/06/20 Page 43 of 179 PageID #: 2457
Case 2:19-cv-00152-JRG Document 81-4 Filed 03/06/20 Page 44 of 179 PageID #: 2458
Case 2:19-cv-00152-JRG Document 81-4 Filed 03/06/20 Page 45 of 179 PageID #: 2459
Case 2:19-cv-00152-JRG Document 81-4 Filed 03/06/20 Page 46 of 179 PageID #: 2460
Case 2:19-cv-00152-JRG Document 81-4 Filed 03/06/20 Page 47 of 179 PageID #: 2461
Case 2:19-cv-00152-JRG Document 81-4 Filed 03/06/20 Page 48 of 179 PageID #: 2462
Case 2:19-cv-00152-JRG Document 81-4 Filed 03/06/20 Page 49 of 179 PageID #: 2463
Case 2:19-cv-00152-JRG Document 81-4 Filed 03/06/20 Page 50 of 179 PageID #: 2464
Case 2:19-cv-00152-JRG Document 81-4 Filed 03/06/20 Page 51 of 179 PageID #: 2465
Case 2:19-cv-00152-JRG Document 81-4 Filed 03/06/20 Page 52 of 179 PageID #: 2466
Case 2:19-cv-00152-JRG Document 81-4 Filed 03/06/20 Page 53 of 179 PageID #: 2467
Case 2:19-cv-00152-JRG Document 81-4 Filed 03/06/20 Page 54 of 179 PageID #: 2468
Case 2:19-cv-00152-JRG Document 81-4 Filed 03/06/20 Page 55 of 179 PageID #: 2469
Case 2:19-cv-00152-JRG Document 81-4 Filed 03/06/20 Page 56 of 179 PageID #: 2470
Case 2:19-cv-00152-JRG Document 81-4 Filed 03/06/20 Page 57 of 179 PageID #: 2471
Case 2:19-cv-00152-JRG Document 81-4 Filed 03/06/20 Page 58 of 179 PageID #: 2472
Case 2:19-cv-00152-JRG Document 81-4 Filed 03/06/20 Page 59 of 179 PageID #: 2473
Case 2:19-cv-00152-JRG Document 81-4 Filed 03/06/20 Page 60 of 179 PageID #: 2474
Case 2:19-cv-00152-JRG Document 81-4 Filed 03/06/20 Page 61 of 179 PageID #: 2475
Case 2:19-cv-00152-JRG Document 81-4 Filed 03/06/20 Page 62 of 179 PageID #: 2476
Case 2:19-cv-00152-JRG Document 81-4 Filed 03/06/20 Page 63 of 179 PageID #: 2477
Case 2:19-cv-00152-JRG Document 81-4 Filed 03/06/20 Page 64 of 179 PageID #: 2478
Case 2:19-cv-00152-JRG Document 81-4 Filed 03/06/20 Page 65 of 179 PageID #: 2479
Case 2:19-cv-00152-JRG Document 81-4 Filed 03/06/20 Page 66 of 179 PageID #: 2480
Case 2:19-cv-00152-JRG Document 81-4 Filed 03/06/20 Page 67 of 179 PageID #: 2481
Case 2:19-cv-00152-JRG Document 81-4 Filed 03/06/20 Page 68 of 179 PageID #: 2482
Case 2:19-cv-00152-JRG Document 81-4 Filed 03/06/20 Page 69 of 179 PageID #: 2483
Case 2:19-cv-00152-JRG Document 81-4 Filed 03/06/20 Page 70 of 179 PageID #: 2484
Case 2:19-cv-00152-JRG Document 81-4 Filed 03/06/20 Page 71 of 179 PageID #: 2485
Case 2:19-cv-00152-JRG Document 81-4 Filed 03/06/20 Page 72 of 179 PageID #: 2486
Case 2:19-cv-00152-JRG Document 81-4 Filed 03/06/20 Page 73 of 179 PageID #: 2487
Case 2:19-cv-00152-JRG Document 81-4 Filed 03/06/20 Page 74 of 179 PageID #: 2488
Case 2:19-cv-00152-JRG Document 81-4 Filed 03/06/20 Page 75 of 179 PageID #: 2489
Case 2:19-cv-00152-JRG Document 81-4 Filed 03/06/20 Page 76 of 179 PageID #: 2490
Case 2:19-cv-00152-JRG Document 81-4 Filed 03/06/20 Page 77 of 179 PageID #: 2491
Case 2:19-cv-00152-JRG Document 81-4 Filed 03/06/20 Page 78 of 179 PageID #: 2492
Case 2:19-cv-00152-JRG Document 81-4 Filed 03/06/20 Page 79 of 179 PageID #: 2493
Case 2:19-cv-00152-JRG Document 81-4 Filed 03/06/20 Page 80 of 179 PageID #: 2494
Case 2:19-cv-00152-JRG Document 81-4 Filed 03/06/20 Page 81 of 179 PageID #: 2495
Case 2:19-cv-00152-JRG Document 81-4 Filed 03/06/20 Page 82 of 179 PageID #: 2496
Case 2:19-cv-00152-JRG Document 81-4 Filed 03/06/20 Page 83 of 179 PageID #: 2497
Case 2:19-cv-00152-JRG Document 81-4 Filed 03/06/20 Page 84 of 179 PageID #: 2498
Case 2:19-cv-00152-JRG Document 81-4 Filed 03/06/20 Page 85 of 179 PageID #: 2499
Case 2:19-cv-00152-JRG Document 81-4 Filed 03/06/20 Page 86 of 179 PageID #: 2500
Case 2:19-cv-00152-JRG Document 81-4 Filed 03/06/20 Page 87 of 179 PageID #: 2501
Case 2:19-cv-00152-JRG Document 81-4 Filed 03/06/20 Page 88 of 179 PageID #: 2502
Case 2:19-cv-00152-JRG Document 81-4 Filed 03/06/20 Page 89 of 179 PageID #: 2503
Case 2:19-cv-00152-JRG Document 81-4 Filed 03/06/20 Page 90 of 179 PageID #: 2504
Case 2:19-cv-00152-JRG Document 81-4 Filed 03/06/20 Page 91 of 179 PageID #: 2505
Case 2:19-cv-00152-JRG Document 81-4 Filed 03/06/20 Page 92 of 179 PageID #: 2506
Case 2:19-cv-00152-JRG Document 81-4 Filed 03/06/20 Page 93 of 179 PageID #: 2507
Case 2:19-cv-00152-JRG Document 81-4 Filed 03/06/20 Page 94 of 179 PageID #: 2508
Case 2:19-cv-00152-JRG Document 81-4 Filed 03/06/20 Page 95 of 179 PageID #: 2509
Case 2:19-cv-00152-JRG Document 81-4 Filed 03/06/20 Page 96 of 179 PageID #: 2510
Case 2:19-cv-00152-JRG Document 81-4 Filed 03/06/20 Page 97 of 179 PageID #: 2511
Case 2:19-cv-00152-JRG Document 81-4 Filed 03/06/20 Page 98 of 179 PageID #: 2512
Case 2:19-cv-00152-JRG Document 81-4 Filed 03/06/20 Page 99 of 179 PageID #: 2513
Case 2:19-cv-00152-JRG Document 81-4 Filed 03/06/20 Page 100 of 179 PageID #: 2514
Case 2:19-cv-00152-JRG Document 81-4 Filed 03/06/20 Page 101 of 179 PageID #: 2515
Case 2:19-cv-00152-JRG Document 81-4 Filed 03/06/20 Page 102 of 179 PageID #: 2516
Case 2:19-cv-00152-JRG Document 81-4 Filed 03/06/20 Page 103 of 179 PageID #: 2517
Case 2:19-cv-00152-JRG Document 81-4 Filed 03/06/20 Page 104 of 179 PageID #: 2518
Case 2:19-cv-00152-JRG Document 81-4 Filed 03/06/20 Page 105 of 179 PageID #: 2519
Case 2:19-cv-00152-JRG Document 81-4 Filed 03/06/20 Page 106 of 179 PageID #: 2520
Case 2:19-cv-00152-JRG Document 81-4 Filed 03/06/20 Page 107 of 179 PageID #: 2521
Case 2:19-cv-00152-JRG Document 81-4 Filed 03/06/20 Page 108 of 179 PageID #: 2522
Case 2:19-cv-00152-JRG Document 81-4 Filed 03/06/20 Page 109 of 179 PageID #: 2523
Case 2:19-cv-00152-JRG Document 81-4 Filed 03/06/20 Page 110 of 179 PageID #: 2524
Case 2:19-cv-00152-JRG Document 81-4 Filed 03/06/20 Page 111 of 179 PageID #: 2525
Case 2:19-cv-00152-JRG Document 81-4 Filed 03/06/20 Page 112 of 179 PageID #: 2526
Case 2:19-cv-00152-JRG Document 81-4 Filed 03/06/20 Page 113 of 179 PageID #: 2527
Case 2:19-cv-00152-JRG Document 81-4 Filed 03/06/20 Page 114 of 179 PageID #: 2528
Case 2:19-cv-00152-JRG Document 81-4 Filed 03/06/20 Page 115 of 179 PageID #: 2529
Case 2:19-cv-00152-JRG Document 81-4 Filed 03/06/20 Page 116 of 179 PageID #: 2530
Case 2:19-cv-00152-JRG Document 81-4 Filed 03/06/20 Page 117 of 179 PageID #: 2531
Case 2:19-cv-00152-JRG Document 81-4 Filed 03/06/20 Page 118 of 179 PageID #: 2532
Case 2:19-cv-00152-JRG Document 81-4 Filed 03/06/20 Page 119 of 179 PageID #: 2533
Case 2:19-cv-00152-JRG Document 81-4 Filed 03/06/20 Page 120 of 179 PageID #: 2534
Case 2:19-cv-00152-JRG Document 81-4 Filed 03/06/20 Page 121 of 179 PageID #: 2535
Case 2:19-cv-00152-JRG Document 81-4 Filed 03/06/20 Page 122 of 179 PageID #: 2536
Case 2:19-cv-00152-JRG Document 81-4 Filed 03/06/20 Page 123 of 179 PageID #: 2537
Case 2:19-cv-00152-JRG Document 81-4 Filed 03/06/20 Page 124 of 179 PageID #: 2538
Case 2:19-cv-00152-JRG Document 81-4 Filed 03/06/20 Page 125 of 179 PageID #: 2539
Case 2:19-cv-00152-JRG Document 81-4 Filed 03/06/20 Page 126 of 179 PageID #: 2540
Case 2:19-cv-00152-JRG Document 81-4 Filed 03/06/20 Page 127 of 179 PageID #: 2541
Case 2:19-cv-00152-JRG Document 81-4 Filed 03/06/20 Page 128 of 179 PageID #: 2542
Case 2:19-cv-00152-JRG Document 81-4 Filed 03/06/20 Page 129 of 179 PageID #: 2543
Case 2:19-cv-00152-JRG Document 81-4 Filed 03/06/20 Page 130 of 179 PageID #: 2544
Case 2:19-cv-00152-JRG Document 81-4 Filed 03/06/20 Page 131 of 179 PageID #: 2545
Case 2:19-cv-00152-JRG Document 81-4 Filed 03/06/20 Page 132 of 179 PageID #: 2546
Case 2:19-cv-00152-JRG Document 81-4 Filed 03/06/20 Page 133 of 179 PageID #: 2547
Case 2:19-cv-00152-JRG Document 81-4 Filed 03/06/20 Page 134 of 179 PageID #: 2548
Case 2:19-cv-00152-JRG Document 81-4 Filed 03/06/20 Page 135 of 179 PageID #: 2549
Case 2:19-cv-00152-JRG Document 81-4 Filed 03/06/20 Page 136 of 179 PageID #: 2550
Case 2:19-cv-00152-JRG Document 81-4 Filed 03/06/20 Page 137 of 179 PageID #: 2551
Case 2:19-cv-00152-JRG Document 81-4 Filed 03/06/20 Page 138 of 179 PageID #: 2552
Case 2:19-cv-00152-JRG Document 81-4 Filed 03/06/20 Page 139 of 179 PageID #: 2553
Case 2:19-cv-00152-JRG Document 81-4 Filed 03/06/20 Page 140 of 179 PageID #: 2554
Case 2:19-cv-00152-JRG Document 81-4 Filed 03/06/20 Page 141 of 179 PageID #: 2555
Case 2:19-cv-00152-JRG Document 81-4 Filed 03/06/20 Page 142 of 179 PageID #: 2556
Case 2:19-cv-00152-JRG Document 81-4 Filed 03/06/20 Page 143 of 179 PageID #: 2557
Case 2:19-cv-00152-JRG Document 81-4 Filed 03/06/20 Page 144 of 179 PageID #: 2558
Case 2:19-cv-00152-JRG Document 81-4 Filed 03/06/20 Page 145 of 179 PageID #: 2559
Case 2:19-cv-00152-JRG Document 81-4 Filed 03/06/20 Page 146 of 179 PageID #: 2560
Case 2:19-cv-00152-JRG Document 81-4 Filed 03/06/20 Page 147 of 179 PageID #: 2561
Case 2:19-cv-00152-JRG Document 81-4 Filed 03/06/20 Page 148 of 179 PageID #: 2562
Case 2:19-cv-00152-JRG Document 81-4 Filed 03/06/20 Page 149 of 179 PageID #: 2563
Case 2:19-cv-00152-JRG Document 81-4 Filed 03/06/20 Page 150 of 179 PageID #: 2564
Case 2:19-cv-00152-JRG Document 81-4 Filed 03/06/20 Page 151 of 179 PageID #: 2565
Case 2:19-cv-00152-JRG Document 81-4 Filed 03/06/20 Page 152 of 179 PageID #: 2566
Case 2:19-cv-00152-JRG Document 81-4 Filed 03/06/20 Page 153 of 179 PageID #: 2567
Case 2:19-cv-00152-JRG Document 81-4 Filed 03/06/20 Page 154 of 179 PageID #: 2568
Case 2:19-cv-00152-JRG Document 81-4 Filed 03/06/20 Page 155 of 179 PageID #: 2569
Case 2:19-cv-00152-JRG Document 81-4 Filed 03/06/20 Page 156 of 179 PageID #: 2570
Case 2:19-cv-00152-JRG Document 81-4 Filed 03/06/20 Page 157 of 179 PageID #: 2571
Case 2:19-cv-00152-JRG Document 81-4 Filed 03/06/20 Page 158 of 179 PageID #: 2572
Case 2:19-cv-00152-JRG Document 81-4 Filed 03/06/20 Page 159 of 179 PageID #: 2573
Case 2:19-cv-00152-JRG Document 81-4 Filed 03/06/20 Page 160 of 179 PageID #: 2574
Case 2:19-cv-00152-JRG Document 81-4 Filed 03/06/20 Page 161 of 179 PageID #: 2575
Case 2:19-cv-00152-JRG Document 81-4 Filed 03/06/20 Page 162 of 179 PageID #: 2576
Case 2:19-cv-00152-JRG Document 81-4 Filed 03/06/20 Page 163 of 179 PageID #: 2577
Case 2:19-cv-00152-JRG Document 81-4 Filed 03/06/20 Page 164 of 179 PageID #: 2578
Case 2:19-cv-00152-JRG Document 81-4 Filed 03/06/20 Page 165 of 179 PageID #: 2579
Case 2:19-cv-00152-JRG Document 81-4 Filed 03/06/20 Page 166 of 179 PageID #: 2580
Case 2:19-cv-00152-JRG Document 81-4 Filed 03/06/20 Page 167 of 179 PageID #: 2581
Case 2:19-cv-00152-JRG Document 81-4 Filed 03/06/20 Page 168 of 179 PageID #: 2582
Case 2:19-cv-00152-JRG Document 81-4 Filed 03/06/20 Page 169 of 179 PageID #: 2583
Case 2:19-cv-00152-JRG Document 81-4 Filed 03/06/20 Page 170 of 179 PageID #: 2584
Case 2:19-cv-00152-JRG Document 81-4 Filed 03/06/20 Page 171 of 179 PageID #: 2585
Case 2:19-cv-00152-JRG Document 81-4 Filed 03/06/20 Page 172 of 179 PageID #: 2586
Case 2:19-cv-00152-JRG Document 81-4 Filed 03/06/20 Page 173 of 179 PageID #: 2587
Case 2:19-cv-00152-JRG Document 81-4 Filed 03/06/20 Page 174 of 179 PageID #: 2588
Case 2:19-cv-00152-JRG Document 81-4 Filed 03/06/20 Page 175 of 179 PageID #: 2589
Case 2:19-cv-00152-JRG Document 81-4 Filed 03/06/20 Page 176 of 179 PageID #: 2590
Case 2:19-cv-00152-JRG Document 81-4 Filed 03/06/20 Page 177 of 179 PageID #: 2591
Case 2:19-cv-00152-JRG Document 81-4 Filed 03/06/20 Page 178 of 179 PageID #: 2592
Case 2:19-cv-00152-JRG Document 81-4 Filed 03/06/20 Page 179 of 179 PageID #: 2593
